DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 7, “at the least one second flap” is confusing.  It appears that this should read as “the at least one second flap”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauchelli (US 2007/0289046).
Regarding claim 1, Sauchelli discloses a garment comprising:
a top opening (neck opening seen in Figs. 2-3) with a front (see front panel 12 having a front top opening formed by the neck line 13 of panel 12; Figs. 1-3 and para. 0018) and a back (see back formed by panels 56,58; the back of the top opening is formed by the upper edges of panels 56,58; Figs. 1-4 and paras. 0016-0017);
at least one first flap (18; see Figs. 2-3) configured with the back of the top opening; and
at least one second flap (16; see Fig. 2-3) configured with the front of the top opening;
wherein the at least one first flap (18) and the at least one second flap (16) are joined to form at least one sleeve of the garment (see Figs. 2-3 and 5; paras. 0017, 0019, 0021).
	Regarding claim 2, the garment of Sauchelli further comprises attachment mechanisms (20, 22: Fig. 3) configured with the at least one first flap (18) and the at least one second flap (16); see Fig. 3 and para. 0017.
	Regarding claim 3, the attachment mechanisms (20, 22) join the at least one first flap (18) to the at least one second flap (16) [0017-0021].
	Regarding claim 4, the attachment mechanisms (20, 22) are hook and loop material [0021].
Regarding claim 5, the garment is a shirt (see Fig. 3) or a one piece suit (see the structure shown in Figs. 1 and 3) as claimed.
Regarding claim 6, the recitation that “the garment is placed on the body of a person by placing the person’s feet through the top opening of the garment” amounts to the intended use of the device (or method of use of the device) and does not further define the structure over that of Sauchelli.  The garment of Sauchelli could be used in the recited manner if desired. As to claim 7, the recitation of the use of the garment on an infant amounts to the intended use of the device and does not further define the structure over that of Sauchelli.  Note that Sauchelli discloses that the garment may be used on a child [0030]. 
Regarding independent claims 8 and 13, Sauchelli discloses a garment comprising:
a top opening (neck opening seen in Figs. 2-3) with a front (see front panel 12 having a front top opening formed by the neck line 13 of panel 12; Figs. 1-3 and para. 0018) and a back (see back formed by panels 56,58; the back of the top opening is formed by the upper edges of panels 56,58; Figs. 1-4 and paras. 0016-0017);
at least one first flap (18; see Figs. 2-3) configured with the back of the top opening and configured with at least one first section (20; see Fig. 3) of hook and loop material [0017, 0021]; and
at least one second flap (16; see Fig. 2-3) configured with the front of the top opening and configured with at least one second section (22; see Fig. 3) of hook and loop material [0017, 0021];
wherein the at least one first section of hook and loop material (20) and the at least one second section of hook and loop material (22) are joined to join the at least one first flap (18) with the at least one second flap (16) (see Figs. 2-3 and para. 0017); and wherein the joined at least one first flap (18) and at least one second flap (16) form at least one sleeve of the garment (see Figs. 2-3 and 5; paras. 0017, 0019, 0021). The hook and loop material (20, 22) forms first and second attachment mechanisms as in claim 8.
	Regarding claim 9, the attachment mechanisms (20, 22) are hook and loop material [0021].
Regarding claims 10 and 14, the garment is a shirt (see Fig. 3) or a one piece suit (see the structure shown in Figs. 1 and 3) as claimed.
Regarding claims 11 and 15, the recitation that “the garment is placed on the body of a person by placing the person’s feet through the top opening of the garment” amounts to the intended use of the device (or method of use of the device) and does not further define the structure over that of Sauchelli.  The garment of Sauchelli could be used in the recited manner if desired. As to claims 12 and 16, the recitation of the use of the garment on an infant amounts to the intended use of the device and does not further define the structure over that of Sauchelli.  Note that Sauchelli discloses that the garment may be used on a child [0030]. 

Conclusion
This application is a continuation of applicant's earlier Application No. 17/030,362.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note the references cited on the attached PTO-892, which disclose garments having flap structures similar to that claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732